DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on January 25, 2022 have been entered. Accordingly, claim 21 is new, and claims 1-21 are currently pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 6-8 of the Remarks, filed on January 25, 2022, with respect to the §§ 112(b) and 102 rejections, have been fully considered and are persuasive.  Therefore, the § 112(b) rejection of claim 9, the § 102 rejections of claim 1-2, 5 and 7, and the § 103 rejection of claim 4, made of record in the Non-Final Office action mailed on October 26, 2021, have been withdrawn. 
As per the previous § 112(b) rejection of claim 9, Applicant argues that the specification provides a standard for determining the requisite degree intended by the term “approximately”. Applicant highlights paragraph 44 of the specification as originally filed for supporting said argument, wherein Applicant asserts that the context of said paragraph allows one of ordinary skill in the art to understand the approximate ambient temperature ranges recited in claim 9.1 Upon reconsideration in view of Applicant’s remarks and the cited portion of the specification, the Examiner agrees that one of ordinary skill in the art would be able to ascertain the scope of the claimed temperature values. When construed in light of the written description,2 the disclosure appears to suggest a broad, yet definite, threshold. In essence, the specification appears to provide the general guidelines of what may be considered “approximate” temperatures, by describing that the temperature ranges can be varied depending on the typical ambient temperatures for a given region, the overall system requirements, and other thermal properties. One of ordinary skill in the art would recognize these general guidelines as typical design considerations that are pertinent to transcritical CO2 refrigeration systems. Moreover, a review of MPEP § 2173.05(b) (III) (D) further supports Applicant’s position. Namely, Applicant appears to correlate the term “substantially” with the term “approximately” in the last sentence of paragraph 13, wherein it has been held that the term “substantially” is a broad term that is often used to describe a particular characteristic of the claimed invention. Since a preponderance of the evidence suggests that the term “approximately” represents a similar scope as the term “substantially”, claim 9 is no longer considered indefinite under § 112(b).
As per claim 1, Applicant argues that the prior art of Shapiro does not disclose, teach or suggest a primary refrigeration circuit that is otherwise configured to operate above the critical temperature. Applicant cites paragraph 53 of Shapiro as evidence that Shapiro intends to have the primary refrigeration circuit always be operated “at or below” the critical temperature. Upon reconsideration, the Examiner agrees that there appears to be no explicit indication in Shapiro that the secondary refrigeration circuit is entirely responsible for maintaining the primary refrigeration circuit at or below the critical temperature during the first operating condition. Thus, it cannot be reasonably construed that Shapiro anticipates the claimed invention, which requires the phase change material of the secondary refrigeration circuit to maintain the subcritical operation of the primary refrigeration circuit during the first operating condition. Furthermore, one of ordinary skill in the art would recognize that any modifications to Shapiro to have the primary refrigeration circuit operate above the critical temperature would change the principles of operation thereof, since Shapiro appears to intend to have the primary circuit stay at or below the critical point, which is evidence against a prima facie case of obviousness. Thus, claim 1 and its dependencies are considered allowable over the prior art.
The detailed Reasons for Allowance made of record in pages 8-11 of the Non-Final Office action are hereby incorporated by reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 See page 6 of the remarks.
        2 See last sentence of paragraph 13, and paragraph 44.